Citation Nr: 0808039	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  06-15 250	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for cluster 
headaches.

2.  Entitlement to an initial compensable rating for chronic 
eczema.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for a disorder 
manifested by vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1991 to 
January 2003.  He also had an additional 14 years, 9 months 
and 22 days of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO in Los Angeles, California, 
has processed the appeal since that time.  The veteran 
testified before the undersigned at a hearing held at the Los 
Angeles RO in September 2007.  He submitted additional 
evidence at the hearing, along with a waiver of any right to 
initial RO consideration of that evidence. 

Although the veteran was issued a statement of the case in 
response to his disagreement with the initial ratings 
assigned his tinnitus and hypertension in the January 2004 
rating action, on his VA Form 9 submitted in May 2006 he 
limited his appeal to the issues listed on the title page of 
this action.  At his September 2007 hearing, he confirmed 
that he was not seeking appellate review of the tinnitus and 
hypertension issues.

In several statements on file, the veteran raised the issue 
of service connection for an H. pylori infection.  This 
matter is referred to the RO for appropriate action.

The issues of service connection for low back disability and 
for a disorder manifested by vertigo are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The service-connected cluster headaches are partially 
migrainous in nature; the service-connected headaches are 
shown to be productive of a disability picture that more 
nearly approximates that of characteristic prostrating 
attacks occurring on average once every two months over last 
several months. 


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
10 percent for service-connected cluster headaches beginning 
on February 1, 2003, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.124a, 
Diagnostic Code 8100 (2007).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, and prior to the establishment of 
service connection for the veteran's cluster headaches, VA 
provided him with the notice contemplated by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in an April 2003 
correspondence, except as to notice of the information and 
evidence necessary to substantiate the initial rating and the 
effective date to be assigned a grant of service connection 
in the event his headache claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Once, 
however, his claim was substantiated through the grant of 
service connection and he was assigned an initial disability 
rating and effective date for the grant of service connection 
in January 2004, VA had no further notice obligations under 
38 U.S.C.A. § 5103(a) with respect to the veteran's 
disagreement with the initial rating assigned.  The record 
reflects that he did receive the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105, including 
through the issuance of a March 2006 statement of the case.  
See Dingess/Hartman, 19 Vet. App. at 490-91.
 
In any event, the veteran was provided with the missing 
notice in a March 2006 communication, followed by 
readjudication of the claim later that month in the statement 
of the case.
 
The Board also notes that the veteran was advised in the 
March 2006 statement of the case of the criteria relevant to 
establishing a higher evaluation for headaches.  In light of 
the above the Board finds that any presumption of prejudice 
flowing from the failure of the April 2003 correspondence to 
address the information and evidence relating to the 
assignment of an initial rating has been rebutted.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  The veteran 
is not seeking an earlier effective date for the grant of 
service connection in this case.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The records include his service medical 
records, records from private medical facilities covering the 
period during and after service, and records from the Branch 
Medical Clinic in China Lake, California dated through July 
2007.

The record also reflects that the veteran was afforded a VA 
fee basis examination in September 2003.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected cluster headaches.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

As noted in the Introduction, the veteran's service ended in 
January 2003.  Service connection for cluster headaches was 
granted in January 2004, with an assigned noncompensable 
evaluation, effective February 1, 2003.  This evaluation has 
remained in effect since that time.

The service medical records, which include records from 
private facilities, show that the veteran was treated since 
1979 for headaches eventually described as cluster versus 
atypical migraine in nature.  The headaches varied in 
frequency, tended to occur in clusters (several times in one 
week), and were typically alleviated by Imitrex.

In several statements, the veteran contends that his 
headaches are frequent, and range from mild to prostrating in 
nature.  He states that the period between attacks varies 
from weeks to months, and that he experiences about four to 
six cluster attacks per year.

On file are private medical records and medical records from 
a military facility which cover the period from 2003 to July 
2007.  The records occasionally document the veteran's 
history of headaches, and note that the headaches are not 
intractable.  

The veteran attended a VA fee basis examination in September 
2003.  He reported experiencing frequent headaches which 
tended to last up to two hours.  He described the frequency 
as ranging from days to weeks to months between attacks.  The 
veteran indicated that he was unable to work through his 
headaches, and unable to perform regular activities.  He 
explained that he used Imitrex injections to help alleviate 
the headaches.  He reported that he was employed.  He was 
diagnosed as having cluster headaches. 

At his September 2007 hearing, the veteran testified that he 
experiences from three to five clusters of headaches each 
year, with each cluster lasting about four weeks.  He 
indicated that the headaches themselves last about two hours, 
and stated that some of the headaches are prostrating.  He 
testified that he no longer uses Imitrex, but rather prefers 
to try and work through his headaches because of their 
relatively short duration.

The RO evaluated the veteran's cluster headaches as 0 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under that code, a 50 percent evaluation is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.

A 30 percent evaluation is appropriate for migraine headaches 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.

Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrant a 
10 percent evaluation.

A noncompensable rating is assigned for less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The evidence of record shows that the veteran's headache 
disorder is manifested by cluster-type headaches which range 
in severity from mild to migrainous, and which affect him 
between 12 and 20 weeks out of the year.  Given the frequency 
and nature of the veteran's headaches, the Board finds that 
the evidence supports assignment of a 10 percent evaluation 
for the headache disorder.  The Board concludes, however, 
that an evaluation in excess of 10 percent is not warranted.

In this regard the Board notes that although the veteran 
reports that his headaches can be prostrating in nature, he 
acknowledges that not all are of that level of severity, and 
in fact reports that the headaches typically resolve within 
two hours without medication.  Moreover, his headaches are 
not considered intractable by his treating physicians, and 
apparently respond to his use of Imitrex, and he testified 
that he in any event tolerates the headaches to the point 
where he prefers to allow his headaches to run their course, 
rather than use medication.  The post-service medical records 
only rarely mention complaints or treatment for headaches.  

More importantly, the veteran has been employed for a number 
of years and does not report losing significant amounts of 
time from work, if any.  Nor, apparently, did his headaches 
adversely affect his performance as an officer in the U.S. 
military for over 20 years.  The above level of functioning 
is more consistent with a headache disorder characterized 
primarily by non-prostrating headaches.

Given the veteran's steady employment, the responsiveness of 
his headaches to medication, his current preference to resort 
to rest rather than medication to alleviate the headaches, 
and the relative infrequency with which he seeks medical 
treatment for headache attacks, the Board finds that his 
disability picture is most consistent with that of 
experiencing prostrating headaches no more than, on average, 
once every two months.  

Accordingly, the Board finds that a 10 percent evaluation, 
but not more, is warranted for the veteran's headaches.  38 
U.S.C.A. § 5107.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran at one point indicated 
that he is unable to work through some of his headaches.  As 
already noted, however, not all of his headaches are that 
severe.  Moreover, he does not actually contend that he has 
missed time from work, or that his headaches have otherwise 
affected his employment.  In addition, there is no evidence 
that his headaches have necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for cluster headaches, assigned an effective date 
for the grant of February 1, 2003.  The Board has reviewed 
the evidence on file and concludes that the underlying level 
of severity for the veteran's headaches have been 10 percent, 
but no more, since the award of service connection.  For the 
reasons enumerated above, and because there is no indication 
of greater disability than that described above during the 
period beginning February 1, 2003, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).
 

ORDER

A 10 percent rating for headaches, effective from February 1, 
2003, is granted. 


REMAND

The veteran contends that he has a low back disorder and 
vertigo which originated during service, and the symptoms for 
which have continued since that time.  He also contends that 
the initial noncompensable evaluation assigned his skin 
disorder does not accurately reflect the severity of that 
disorder.

With respect to the low back condition, the service medical 
records show that he was treated in January 1983 and November 
1993 for lower back strain.  In November 1998, he was 
diagnosed with a muscle tear based on complaints of right-
sided back pain.  Records for 2002 document complaints of 
recurring low back pain, but do not reference any associated 
diagnosis.  At his retirement examination he reported 
experiencing back discomfort for a number of years; the 
examiner did not enter a diagnosis for the back.

At the September 2003 VA fee basis examination, clinical 
evaluation and X-ray studies of the veteran's lower back were 
negative for pertinent abnormalities.  The examiner concluded 
that the veteran did not have any lumbar pathology on which 
to base a diagnosis.

On file is a November 2004 treatment note entry from the 
Branch Medical Clinic which indicates that the veteran was 
experiencing low back pain which appeared secondary to a 
musculoskeletal strain.

Given the diagnoses of low back strain in service, as well as 
the suggestion in the November 2004 treatment entry of a 
current low back strain, and given that the veteran was last 
examined in connection with his claim in September 2003, the 
Board finds that another VA examination of the veteran is 
warranted.
 
With respect to the vertigo issue, the service medical 
records show that in August 1999, the veteran reported a 
three-week history of room-spinning vertigo.  The clinician 
diagnosed new vertigo, noted the absence of sinus disease, 
and concluded that post-fossa disease would have to be ruled 
out.  Magnetic Resonance Imaging studies of the brain 
revealed normal findings.  Vestibular balance studies 
conducted in June 2000 were considered minimally abnormal, 
and supportive of a chronic central vestibular-visual 
integration defect.  In November 2000, he was diagnosed with 
vascular headaches with a vertigo component.  In April 2001, 
he was diagnosed with vertigo; the clinician believed that 
there was a possible relationship between the vertigo and the 
headache disorder.

The September 2003 VA fee basis examination was conducted 
without review of the claims files.  After examining the 
veteran, the examiner diagnosed the veteran as having 
episodic vertigo, and concluded that it was unlikely that the 
vertigo was etiologically related to acoustic trauma in 
service.  Unfortunately, the examiner did not address 
whether, given the evidence of a vertigo disorder since 1999, 
the current vertigo is otherwise etiologically related to the 
disorder shown in service.  Although the examiner issued an 
addendum to his report in November 2003 after reviewing the 
claims files, he did not comment further on the vertigo.

In light of the above, the Board finds that another VA 
examination of the veteran is required. 
 
The Board additionally notes that, given the service medical 
record entries suggesting that the vertigo might be 
associated with the headache disorder, service connection for 
vertigo on a secondary basis is raised by the record.  See 
Roebuck v. Nicholson, 20 Vet. App 307 (2006).  The record 
shows that the veteran has not received any due process 
notice with respect to that theory of entitlement. 

Turning to the service-connected skin disorder, the record 
reflects that the veteran was last examined for the 
disability in September 2003.  At the time, the examiner only 
noted the presence of a lesion on the left posterior aspect 
of the scapular area, and a lesion on the right ankle.  The 
examiner also noted the presence of some hyperpigmentation.  
The examiner concluded that the skin disorder affected less 
than 1 percent of non-exposed areas, and 0.5 percent of the 
whole body.

In several statements, the veteran points out that his skin 
disorder varies in severity, and affects parts other than 
those noted on the September 2003 examination.  The Board 
notes that service and post-service medical records do show 
that, historically, his skin disorder at times affects his 
arms, hands, legs, feet, chest, back, groin, and buttocks.  
At his September 2007 hearing, the veteran submitted color 
photographs documenting lesions affecting his back, 
shoulders, an ankle, and a foot.

Given that the veteran's skin disorder apparently varies in 
severity, and as the skin disorder is shown by the service 
and post-service medical records, and by color photographs 
submitted by the veteran to affect more areas than noted at 
the September 2003 VA examination.  The Board is of the 
opinion that another VA examination of the veteran would be 
helpful in determining the severity of the chronic eczema.  
See generally, Ardison v. Brown, 2 Vet. App. 405 (1994).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
respect to the claim of service 
connection for disability manifested by 
vertigo.  The letter should explain what, 
if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate a 
claim for service connection on a 
secondary basis.  The letter should also 
specifically inform the veteran of which 
portion of the evidence is to be provided 
by the claimant, which part, if any, the 
RO will attempt to obtain on his behalf, 
and a request that the veteran provide 
any evidence in his possession that 
pertains to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records pertinent to the 
claims remaining on appeal.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of any currently present low 
back disability.  All indicated studies 
should be conducted.  The examiner should 
be requested to provide an opinion, with 
respect to any currently present low back 
disorder, as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service.  The 
veteran's claims files must be made 
available to the examiner for review.  

5.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the nature, extent and etiology 
of any disability manifested by vertigo.  
All indicated studies should be 
conducted.  The examiner should be 
requested to provide an opinion, with 
respect to the veteran's vertigo 
disorder, as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service, 
including to the central vestibular-
visual integration defect suggested by 
the June 2000 vestibular balance studies.  
The examiner should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that the 
disability manifested by vertigo was 
caused or chronically worsened by the 
veteran's service-connected cluster 
headaches.  The veteran's claims files 
must be made available to the examiner 
for review.  

6.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the nature and severity of the 
appellant's service-connected chronic 
eczema.  The examination preferably 
should be scheduled when the veteran's 
skin disorder is in an active phase.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The physician must provide 
specific findings as to each of the 
following:

A.  The measurement of the 
percentage of the entire body 
affected by the skin disorder;

B.  The measurement of the 
percentage of exposed areas affected 
by the skin disorder;

C.  The need for systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and, if 
there is such a need, the total 
duration required over the past 12 
months.

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected skin 
disorder on his ability to work.

The rationale for all opinions expressed 
should be provided. The claims files must 
be made available to the examiner for 
review.  

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, which should 
include citation to the version of 
38 C.F.R. § 3.310 in effect immediately 
prior to October 10, 2006 and the version 
in effect since that date, and provide 
the appellant and his representative an 
opportunity to respond. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


